DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/25/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai (US PGPub 2018/0368073).

As to claim 1
Bai discloses a method based on artificial intelligence (AI) prediction, the method comprising: 
collecting application (APP)-related operation data (user habit data; see paragraph 0028, lines 2-3) on a terminal (mobile terminal; see paragraph 0019, line 1) (see Block 102, Fig. 1); 
carrying out Al analysis on the APP-related operation data, to predict timing and a restriction measurement (closing) to restrict an APP in a background (see paragraph 0020, lines 10-14; 0023, lines 5-7; and paragraphs 0031 and 0032; AI trains to learn user habits for future closing control of the application); and 
adopting the restriction measurement to restrict the APP in the background at the timing predicted (see Block 103, Fig. 1).  

As to claim 3
Bai discloses the method of claim 1, wherein the predicting the timing and the restriction measurement to restrict the APP in the background comprises: 
predicting and classifying a frequency of using the APP in future according to a user habit of using the APP and a current scenario, and 
adopting a corresponding restriction measurement to restrict power consumption of the APP in the background according to a classification result (see paragraph 0031; paragraph 0034; paragraph 0037; and paragraph 0038).  

As to claim 4
Bai discloses the method of claim 3, wherein the predicting and classifying the frequency of using the application in the future comprises: 
predicting a time T when a user uses the APP in the foreground again next time according to the user habit of using the APP and the current scenario; 
if T>T1, classifying the APP into Class 1 which indicates to be rarely used in the future; or otherwise; 
if T>T2, classifying the APP into Class 2 which indicates to be occasionally used in the future; or otherwise; 
if T>T3, classifying the APP into Class 3 which indicates to be normally used in the future; or otherwise; and 
classifying the APP into Class 4 which indicates to be frequently used in the future, 
where T1, T2, and T3 are preset time criteria, and T1>T2>T3>0 (see paragraph 0038, lines 1-23). 
 
As to claim 5
Bai discloses the method of claim 4, wherein the adopting the corresponding restriction measurement to restrict the power consumption of the APP in the background according to the classification result comprises: 
for an APP of Class 1, determining a corresponding restriction measurement in the background to be to immediately freeze the APP of Class 1; 
for an APP of Class 2, determining a corresponding restriction measurement in the background to be to freeze the APP of Class 2 after a period of time t1; 
for an APP of Class 3, determining a corresponding restriction measurement in the background to be to freeze the APP of Class 2 after a period of time tl+t2; and 
for an APP of Class 4, determining a corresponding restriction measurement in the background to be not to freeze the APP of Class 4, 
where t1 and t2 are preset times (see paragraphs 0034 – 0039).  

As to claim 6
Bai discloses the method of claim 1, 
wherein the APP-related operation data comprises: 
system state change information and APP power consumption information during a runtime of the APP, wherein the system state change information comprises at least one of a network state change, a Bluetooth state change, a global positioning system (GPS) state change, a location information change, or a CPU/DDR/GPU frequency (see paragraphs 0048 and 0049), and 
wherein the APP power consumption information comprises at least one of foreground power consumption, background power consumption, a number of runs in the foreground, a number of runs in the background, a foreground run time, or a background run time (see paragraph 0023, lines 4-7 and paragraph 0038, lines 1-6).  

As to claim 7
Bai discloses a device based on artificial intelligence (Al) prediction, the device comprising: 
a data collection module (acquisition unit 4021, see Fig. 4B), a data analysis module (first analysis module 4023, see Fig. 4B), and a decision execution module (determination module 520, see Fig. 4C), 
wherein the data collection module is configured to collect application (APP)- related operation data (user habit data; see paragraph 0028, lines 2-3) on a terminal (mobile terminal; see paragraph 0019, line 1) (see Block 102, Fig. 1), 
wherein the data analysis module is configured to carry out Al analysis on the APP-related operation data collected by the data collection module, to predict timing and a restriction measurement (closing) to restrict an APP in a background (see paragraph 0020, lines 10-14; 0023, lines 5-7; and paragraphs 0031 and 0032; AI trains to learn user habits for future closing control of the application), and send a corresponding command to the decision execution module (see paragraph 0074, lines 1-4 and paragraph 0075, lines 4-6), and 
wherein the decision execution module is configured to receive the command sent from the data analysis module, and adopt the restriction measurement to restrict the APP in the background at the timing predicted (see Block 103, Fig. 1 and paragraph 0077, lines 1-4).  

As to claim 9
Bai discloses the device of claim 7, wherein the data analysis module is further configured to: 
predict and classify a frequency of using the APP in future according to a user habit of using the APP and a current scenario, and 
adopt a corresponding restriction measurement to restrict power consumption of the APP in the background according to a classification result (see paragraph 0031; paragraph 0034; paragraph 0037; and paragraph 0038).  

As to claim 10
Bai discloses the device of claim 9, wherein the data analysis module is further configured to: 
predict a time T when a user uses the APP in the foreground again next time according to the user habit of using the APP and the current scenario, 
if T>T1, classify the APP into Class 1 which indicates to be rarely used in the future; or otherwise, 
if T>T2, classify the APP into Class 2 which indicates to be occasionally used in the future; or otherwise, 
if T>T3, classify the APP into Class 3 which indicates to be normally used in the future; or otherwise, and classify the APP into Class 4 which indicates to be frequently used in the future, 
where T1, T2, and T3 are preset time criteria, and T1>T2>T3>0 (see paragraph 0038, lines 1-23).  

As to claim 11
Bai discloses the device of claim 10, characterized in that the data analysis module is further configured to: 
for an APP of Class 1, determine a corresponding restriction measurement in the background to be to immediately freeze the APP of Class 1, 
for an APP of Class 2, determine a corresponding restriction measurement in the background to be to freeze the APP of Class 2 after a period of time t1, 
for an APP of Class 3, determine a corresponding restriction measurement in the background to be to freeze the APP of Class 2 after a period of time tl+t2, and 
for an APP of Class 4, determine a corresponding restriction measurement in the background to be not to freeze the APP of Class 4, 
where t1 and t2 are preset times (see paragraphs 0034 – 0039).  

As to claim 12
Bai discloses the device of claim 7, wherein the APP-related operation data comprises: 
system state change information and APP power consumption information during a runtime of the APP, 
wherein the system state change information comprises at least one of a network state change, a Bluetooth state change, a global positioning system (GPS) state change, a location information change, or a CPU/DDR/GPU frequency (see paragraphs 0048 and 0049), and 
wherein the APP power consumption information comprises at least one of foreground power consumption, background power consumption, a number of runs in the foreground, a number of runs in the background, a foreground run time, or a background run time (see paragraph 0023, lines 4-7 and paragraph 0038, lines 1-6).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai (US PGPub 2018/0368073) in view of Cardozo et al. [Cardozo] (US PGPub 2016/0073351).

As to claim 13
Bai discloses the method as cited in claim 1; however, Bai fails to specifically disclose the method wherein the restriction measurement comprising: 
at least one of a restricting CPU/DDR/GPU frequency or a restricting memory usage. 
Cardozo discloses a method based on artificial intelligence (AI) prediction wherein a restriction measurement (closing application) comprises:
at least one of a restricting CPU/DDR/GPU frequency or a restricting memory usage (see paragraph 0225, lines 1-10; when user habit indicates that the application should be closed or a hardware module of the module device should be deactivated to extend battery life). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bai’s invention with Cardozo’s in order to restrict use and access to hardware modules when the application closes based on user habits, since doing so would save energy to run future applications and extend remaining battery life (see Cardozo paragraph 0025, lines 5-10).
 
As to claim 14
Bai discloses the device as cited in claim 7; however, Bai fails to specifically disclose the method wherein the restriction measurement comprising: 
at least one of a restricting CPU/DDR/GPU frequency or a restricting memory usage. 
 	Cardozo discloses a device based on artificial intelligence (AI) prediction wherein a restriction measurement (closing application) comprises:
at least one of a restricting CPU/DDR/GPU frequency or a restricting memory usage (see paragraph 0225, lines 1-10; when user habit indicates that the application should be closed or a hardware module of the module device should be deactivated to extend battery life). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bai’s invention with Cardozo’s in order to restrict use and access to hardware modules when the application closes based on user habits, since doing so would save energy to run future applications and extend remaining battery life (see Cardozo paragraph 0025, lines 5-10).

Allowable Subject Matter
Claims 2, 8, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Bai and Cardozo, individually or combined, fail to teach the method or device comprising: 
determining and recording an optimum frequency of a central processing unit (CPU)/double data rate (DDR)/graphics processing unit (GPU) when the APP is operating in a foreground; and 
setting a frequency of the CPU/DDR/GPU to the optimum frequency, or prompting a user to upgrade the APP, when power consumption of the APP in the foreground is abnormal. 
Accordingly, dependent claims 2 and 8 and the claims which depend from them (claims 15-18) are allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115